Foster, J.
(concurring). I concur for affirmance on the ground that the franchises involved' were granted after the enactment of article 3-A of the Public Service Law. (L. 1931, ch. 531.) The provisions of this statute vesting regulatory jurisdiction in the Public Service Commission over. omnibus corporations must be read into any contracts or franchises thereafter made. (People ex rel. City of New York v. Nixon, 229 N. Y. 356.)
Brewster and Lawrence, JJ., concur with Hill, P. J.; Foster, J., concurs in a memorandum in which Heffernan, J., concurs.
Orders affirmed, without costs. [See post, p. 757.]